Exhibit 12 COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS Years Ended December 31 , Four Months Ended December31, Eight Months Ended August 31, Year Ended December31, (in millions) Income (loss) from continuing operations before income taxes $ 78 $ 2 $ ) $ ) $ $ ) Series A preferred stock dividends (3 ) — — # — # — # — Income (loss) from continuing operations before income taxes attributable to common stockholders 75 2 ) # ) # # ) Adjustments: Interest expense 60 63 62 22 Interest component of rental expense (1) 9 10 13 5 12 20 Amortization of capitalized interest — 2 Series A preferred stock dividends 3 — — # — # — # — Earnings available for fixed charges $ $ 75 $ 26 # $ ) # $ # $ ) Fixed charges: Interest expense 60 63 62 22 Interest component of rental expense (1) 9 10 13 5 12 20 Capitalized interest - 2 3 — — 1 Series A preferred stock dividends 3 — — # — # — # — Total fixed charges and preferred stock dividends $ 72 $ 75 $ 78 # $ 27 # $ # $ Ratio of earnings to combined fixed charges and preferred stock dividends * Interest component of rental expense is estimated to equal 1/3 of such expense, which is considered a reasonable approximation of the interest factor. * Earnings for the year ended December 31, 2014 were inadequate to cover fixed charges.The coverage deficiency was $52 million. * * Earnings for the four months ended December 31, 2013 were inadequate to cover fixed charges.The coverage deficiency was $55 million. * * * Earnings for the year ended December 31, 2012 were inadequate to cover fixed charges.The coverage deficiency was $1,609 million.
